188 S.W.3d 459 (2006)
STATE of Missouri, Respondent,
v.
Henry WOODS, Appellant.
No. ED 86149.
Missouri Court of Appeals, Eastern District, Division One.
March 7, 2006.
Rehearing Denied April 12, 2006.
Nancy A. McKerrow, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.


*460 ORDER

PER CURIAM.
Henry Woods ("Defendant") appeals from the judgment entered following the verdicts of a jury, which convicted him of one count of murder in the first degree ("Count I"), one count of assault in the first degree ("Count III"), and two counts of armed criminal action ("Count II" and "Count IV"). The trial court sentenced Defendant as a prior offender to life without the possibility of parole for Count I, and to three concurrent life sentences for Counts II, III, and IV.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).